Citation Nr: 0728126	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than November 
15, 1983, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than January 11, 
2002, for the grant of service connection for tinnitus.  

3.  Entitlement to an effective date earlier than January 11, 
2002, for the award of a 70 percent rating for bilateral 
hearing loss, to include entitlement to a rating higher than 
20 percent prior to that date.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2004, which granted service connection for 
bilateral hearing loss and tinnitus, and assigned respective 
70 and 10 percent ratings, effective January 11, 2002.  The 
veteran appealed the effective date of the grant of service 
connection for both disabilities.  In a May 2005 rating 
decision, an earlier effective date of November 15, 1983, for 
the grant of service connection for bilateral hearing loss 
was granted, with a 20 percent rating assigned effective that 
date.  The veteran disagreed with that effective date, as 
well as the assignment of a 20 percent rating.  In the May 
2006 statement of the case, although the issue was termed 
entitlement to an earlier effective date for service 
connection for hearing loss, and the decision referred to 
entitlement to an earlier effective date for a 70 percent 
rating for hearing loss, the reasons and bases contained a 
discussion as to why each of those claims was being denied, 
and the law and regulations pertaining to both were included.  
In his substantive appeal, as well as in a November 2006 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing), the veteran referred the effective dates for 
both the grant of service connection, and the 70 percent 
rating.  Therefore, both of these issues are properly before 
the Board.

In March 2007, a claim for an increased rating for bilateral 
hearing loss was filed.  The current rating is not on appeal, 
and this claim is referred to the RO for initial development 
and consideration.  

Although the veteran, in June 2005, stated that he was 
disagreeing with the amount of the retroactive award, in July 
2005, he stated that he wanted an audit.  In July 2006 he was 
provided with an audit and explanation of the retroactive 
award, which was included in 2 checks, one sent 2 months 
after the purported notice of disagreement, and he has not 
since mentioned this matter.  Since this matter involved the 
computation of the award, rather than any legal dispute, and 
the veteran was paid additional retroactive benefits after 
the disagreement, the Board considers this issue closed, 
unless the veteran expresses a desire to appeal.  


FINDINGS OF FACT

1.  The earliest claim for service connection for hearing 
loss of record was received on November 15, 1983; 
subsequently, in January 2004, service connection for 
bilateral hearing loss was granted, and in May 2005, the RO 
assigned an effective date of November 15, 1983, for the 
grant of service connection for bilateral hearing loss.  

2.  The earliest claim for service connection for tinnitus of 
record was received in September 2002, following the 
effective date of the grant of service connection of January 
11, 2002.  

3.  Audiometric findings obtained in December 1982 translate 
to literal designation E in the right ear and C in the left 
ear, based on criteria in effect prior to December 18, 1987.

4.  It is not factually ascertainable that the veteran's 
hearing loss warranted a 70 percent rating at any time prior 
to January 11, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
15, 1983, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date earlier than January 
11, 2002, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).

3.  The criteria for the assignment of a 30 percent rating 
for bilateral hearing loss, effective from November 15, 1983, 
through January 10, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.400, 4.85, 4.87a, Code 6285 (1983).   

4.  The criteria for an effective date earlier than January 
11, 2002, for a 70 percent rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 4.85, 4.87a, Code 6285 (1983); 4.85, 4.87, Codes 
6100-6110 (1988); 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In April 2004, the veteran was sent a letter notifying him of 
the information and evidence needed to substantiate a claim 
for an earlier effective date, and of his/her and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In correspondence dated 
in October 2005, he was provided more specific information 
regarding the information needed to substantiate a claim for 
an earlier effective date.  Both of these letters told the 
veteran to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In May 2006, he was provided information 
regarding assigned ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Although provided 
after the assignment of the effective dates in question, the 
Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, No. 06-7303 (Fed. 
Cir., April 5, 2007).  In this regard, once a decision has 
been made awarding service connection, a disability rating, 
and an effective date, § 5103(a) notice has served its 
purpose, as the claim has already been substantiated.  Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  He has now received 
notice, and has not alleged any prejudice resulting from 
timing of notice errors.  Thus, there is no evidence that any 
notification error affected the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  An examination is not necessary in connection 
with the earlier effective date claim, because the 
examination could not show evidence of the veteran's past 
disability.  He has not identified any potentially relevant 
evidence that has not been submitted, and VA records have 
been obtained.  He testified at a Board hearing in November 
2006.  

Thus, VA has sufficiently satisfied its duties to inform and 
assist the claimant in the development of his claim, and he 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Earlier Effective Date-Service Connection For Bilateral 
Hearing Loss

Service connection for bilateral hearing loss was granted by 
a January 2004 rating decision, effective January 11, 2002.  
The RO then determined in a May 2005 decision that the 
veteran's statement filed through his Senator's office, 
received in November 1983, constituted an earlier claim of 
service connection, and that while the claim had been denied 
in December 1983, the veteran had not received notice of the 
denial.  As such, the claim remained pending.  More 
specifically, in a May 2005 rating decision, an effective 
date of November 15, 1983, was assigned for the grant of 
service connection for bilateral hearing loss, as it was 
determined that the claim had remained open since that date.  

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).

The veteran contends that the effective date of service 
connection for hearing loss should be the date he was 
discharged from service, in June 1967.  The veteran 
essentially contends he had hearing loss which began in 
combat in Vietnam.  He asserts that hearing loss was noted at 
the time of his discharge from service, and that he was told 
he would be taken care of.  Service medical records do not 
show hearing loss during service, although he made complaints 
regarding his ears at separation.  A hearing loss disability 
was not shown until a December 1982 audiogram.  

Moreover, a claim must be filed in order for any type of 
benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151 (2006); see Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  A claim or an application is 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 
(1999).  An intent to apply for benefits is an essential 
element of any claim, whether formal or informal.  Criswell 
v. Nicholson, 20 Vet. App. 501 (2006).  In particular, there 
is no provision in the law for awarding an earlier effective 
date based simply on the presence of the disability.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere 
presence of medical evidence of a condition does not 
establish an intent on the part of the veteran to seek 
service connection for the disability).  

The veteran states that he was unfamiliar with the claims 
process, and that no one told him he had to file a claim.  He 
believes that he should have been given notification of how 
to file a claim, as well as a claim form, at the time of his 
separation from service.  

However, a compensation claim was received in November 1982; 
this claim did not mention hearing loss.  A November 1983 
statement on the veteran's behalf from a Senator, noting that 
the veteran had requested a rating on his hearing loss, was 
the first indication of an intent to seek service connection 
for hearing loss.  Service connection has been granted 
effective that date.  In this regard, although he was 
evaluated for hearing loss during a VA hospitalization in 
December 1982, VA medical records cannot be an informal claim 
unless service connection has previously been established.  
MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); see 
38 C.F.R. § 3.157(b) and (b)(1) (2006).  
  
Moreover, payments of monetary benefits from the Federal 
Treasury must be authorized by statute, notwithstanding 
incomplete or even erroneous information provided by others, 
including Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit, and 
a claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim, set forth in 38 U.S.C.A. § 5110(a), 
prevails over a general outreach statute, 38 U.S.C.A. § 7722, 
which provides that the VA should inform individuals of their 
potential entitlement to VA benefits when the VA is aware or 
reasonably should be aware of such potential entitlement.  
See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  
Thus, regardless of the circumstances, since a claim-or any 
written statement which could be construed as such a claim-
for compensation was not received until November 15, 1983, an 
earlier effective date may not be granted.  Notwithstanding 
the veteran's meritorious combat service, the Board is unable 
to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 
17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992) ("This Court must interpret the law as it exists, 
and cannot 'extend . . . benefits out of sympathy for a 
particular veteran.'").  

An effective date earlier than November 15, 1983, is not 
warranted for service connection for bilateral hearing loss 
under VA laws and regulations; as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Earlier Effective Date-Service Connection For Tinnitus

A similar analysis applies to the veteran's claim for an 
effective date earlier than January 11, 2002, for the grant 
of service connection for tinnitus.  The veteran contends 
that he began experiencing tinnitus in service, due to the 
noise from weapons, and that he has suffered continuously 
from tinnitus since service.  He maintains that the grant of 
service connection should be the date of discharge from 
service, in 1967.  He maintains that "running" ears noted 
on the separation examination should have been "ringing" 
ears.  

However, again, it must be emphasized that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  Service medical records do not 
show tinnitus during service, although he made complaints 
regarding his ears at separation.  While there was a notation 
of roaring in the ears in a January 1983 treatment record, 
there is no provision in the law for awarding an earlier 
effective date based simply on the presence of the 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(the mere presence of medical evidence of a condition does 
not establish an intent on the part of the veteran to seek 
service connection for the disability).  Moreover, VA medical 
records cannot be an informal claim unless service connection 
has previously been established.  MacPhee v. Nicholson, 459 
F.3d 1323 (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and 
(b)(1) (2006).  

Tinnitus symptoms were not subsequently reported until a 
September 2002 statement in which the veteran described echo, 
popping, and ringing in his ears.  The November 1983 claim 
did not mention tinnitus, or symptoms of the tinnitus, nor 
did any of the intervening medical records or statements from 
the veteran.  Indeed, the effective date of January 11, 2002, 
is actually prior to his claim.  Thus, an effective date 
earlier than January 11, 2002, is not warranted for service 
connection for tinnitus under VA laws and regulations; as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

IV.  Earlier Effective Date-Assignment of 70 Percent Rating 
for Hearing Loss

The veteran contends that the effective date for the 70 
percent rating for bilateral hearing loss should be earlier 
than January 11, 2002.  However, since this appeal ensues 
from the original grant of service connection, implicit in 
the appeal is the issue of whether an evaluation in excess of 
20 percent was warranted prior to January 11, 2002.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In December 1982 and January 1983, the veteran underwent VA 
audiological evaluations.  In August 2004, these tests were 
referred to an audiologist for interpretation.  According to 
this audiologist, the December 1982 pure tone thresholds at 
500, 1,000, 2,000, and 4,000, Hertz, respectively, were 25, 
35, 55, and 85 decibels in the right ear, while corresponding 
findings in the left ear were 10, 10, 30, and 40 decibels.  
She noted that speech recognition scores for the right ear 
were 60 percent, and 72 percent for the left ear.  The 
audiologist stated that the audiometric evaluation had 
revealed a conductive component in the right ear, and that 
the veteran was seen by ENT for that problem.  She noted that 
the results of the test may be considered to be reliable.  

In a January 1983 outpatient note, the veteran reported 
decreased hearing, as well as occasional roaring in the ears.  
He said he had occasional difficulty understanding speech.  

In August 2004, the audiologist interpreted the January 1983 
audiology findings as showing pure tone thresholds at 500, 
1,000, 2,000, 3,000 and 4,000, Hertz, respectively, were 20, 
15, 40, 60, and 70 decibels.  (This was the only finding 
reported for 3,000 hertz.)  In the left ear, pure tone 
thresholds at 500, 1,000, 2,000, and 4,000, Hertz, 
respectively, were 15, 20, 35, and 55 decibels.  This 
examination did not include speech recognition.  The 
audiologist reviewing this examination in 2004 noted that 
this later evaluation revealed the conductive component noted 
in December 1982 had resolved.  

On a VA examination in December 2003, an audiogram disclosed 
pure tone thresholds in the right ear at the frequencies of 
1000, 2000, 3000, and 4000 hertz of 55, 65, 85, and 90 
decibels, respectively.  Corresponding findings in the left 
ear were 55, 65, 85, and 90 decibels.  The average pure tone 
decibel loss for the four frequencies from 1000 through 4000 
hertz was 73.75 decibels in the right ear and 71.25 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 32 percent in the right ear and 50 
percent in the left ear, using the Maryland CNC word list.  
It was remarked that these findings were consistent with 
results obtained in October 2002.  

Based on these findings, the RO determined that the veteran 
was entitled to a 20 percent rating from November 15, 1983, 
to January 11, 2002, and a 70 percent rating thereafter.  
During this period, the criteria for rating hearing 
impairment were revised twice, effective December 18, 1987, 
and June 10, 1999.  See 52 FR 44119 (Nov. 18, 1987); 64 FR 
25210 (May 11, 1999).  When there is a change in the criteria 
during the pendency of a claim, either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new rating criteria are only applicable 
since their effective date.  See VAOPGCPREC 3-2000; 65 Fed. 
Reg. 33422(2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

Evaluations for bilateral hearing loss under the criteria in 
effect prior to December 18, 1987, ranged from noncompensable 
to 80 percent based on organic impairment of hearing acuity.  
Hearing impairment was measured either by controlled speech 
reception tests as measured by speech reception decibel loss 
and the percentage of discrimination, or by pure tone 
audiometry as measured at the frequencies 500, 1000, and 2000 
hertz.  38 C.F.R. § 4.85 (1983).  If controlled speech 
reception tests were used, the findings first be applied to 
Table VI, to obtain a literal designation of hearing 
impairment in each ear, with six categories identified from 
"A" to "F."  The literal designation or the pure tone 
average would then be applied to Table VII to obtain the 
percentage rating.  38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6277 to 6297, effective prior to December 18, 1987.

It appears as if the RO incorrectly applied both the pure 
tone thresholds and the discrimination scores to obtain the 
20 percent rating.  The RO determined that these findings 
translated to a literal designation of D in the right ear and 
C in the left ear, warranting a 20 percent evaluation.  
However, in examining the December 1982 audiological 
evaluation, under the category labeled "speech audiometry," 
there are findings for SRT (speech reception threshold) of 54 
in the right ear and 20 in the left ear; when applied to 
Table VI along with the discrimination percentage of 60 in 
the right ear and 72 in the left ear, literal designations of 
E for the right ear and C for the left ear are obtained.  
These findings warrant a 30 percent rating.  38 C.F.R. § 
4.87a, Code 6285 (1983).  

The Board notes that the December 1982 examination was not a 
rating examination, and at that time, rating examinations 
contained certifications as to whether rating under speech 
reception or based on pure tone thresholds constituted the 
best estimate of organic hearing impairment.  However, under 
pure tone thresholds alone, a noncompensable evaluation would 
be assigned.  Since there is no certification, with the 
application of the benefit-of-the-doubt doctrine, the Board 
finds that the more favorable standard should be used.  See 
38 U.S.C.A. § 5107(b).  Therefore, effective November 15, 
1983, a 30 percent rating is warranted for the veteran's 
bilateral hearing loss; to that extent, the appeal is 
allowed.  

Under the criteria effective from December 18, 1987, through 
June 9, 1999, evaluations for bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity.  The hearing loss is measured 
by the results of controlled discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 hertz.  38 C.F.R. § 4.85, Part 4, Codes 6100 to 6110 
(1988-1998).  To evaluate the degree of disability from 
service-connected bilateral hearing loss, the rating schedule 
provides eleven auditory acuity levels designated from level 
I for essentially normal acuity through level XI for profound 
deafness. Id.

Because both the discrimination tests used and the pure tone 
threshold frequencies used to measure hearing loss differ 
from the tests used to evaluate hearing impairment prior to 
December 18, 1987, the earlier test scores cannot be applied 
to these criteria.  In this case, for example, the pure tone 
thresholds did not test at the 3000 hertz frequency.  In such 
cases, the regulations provided that the hearing impairment 
be evaluated under the criteria in effect prior to December 
18, 1987.  38 C.F.R. § 4.86a (1988).  Thus, the 30 percent 
rating should be continued.  

Effective June 10, 1999, evaluations for defective hearing 
are based on organic impairment of hearing acuity, as 
measured by the results of controlled discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability from service-connected bilateral hearing 
loss, the rating schedule provides eleven auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  Id.  Although the 
1982 and 1983 results likewise do not translate into an 
evaluation under these criteria, by the time of the 1999 
revisions, the law had been amended to provide that "in no 
event shall such a readjustment in the rating schedule cause 
a veteran's disability rating in effect on the effective date 
of the readjustment to be reduced unless an improvement in 
the veteran's disability is shown to have occurred."  
38 U.S.C.A. § 1155 (as amended effective August 14, 1991).  
Thus, the Board finds that the 30 percent rating remains in 
effect.

The veteran next underwent a VA audiology evaluation in 
October 2002, and again in December 2003.  As set forth 
above, the December 2003 evaluation, noted to be consistent 
with the October 2002 results, disclosed the average pure 
tone decibel loss of 73.75 decibels in the right ear and 
71.25 decibels in the left ear, with speech recognition 
ability of 32 percent in the right ear and 50 percent in the 
left ear.  Using Table VI, the application of the findings 
obtained on the December 2003 audiometry examination to the 
designated auditory acuity levels in Table VI in the rating 
schedule results in the numeric designation of XI in the 
right ear and VIII in the left ear.  With the application of 
the numeric designations to Table VII, a 70 percent 
evaluation is warranted.  38 C.F.R. § 4.85, Code 6100.  

Where hearing impairment cannot be accurately assessed under 
Table VI, under circumstances set forth in 38 C.F.R. §§ 
4.85(c) and 4.86, hearing impairment based only on puretone 
decibel threshold average may be evaluated using Table VIa.  
These circumstances include when certain puretone threshold 
levels are present, not applicable in this case.  See 38 
C.F.R. § 4.86.  In addition, Table VIa (i.e., rating based 
only on puretone decibel threshold averages) will be used 
when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  However, in this case, evaluating the 
veteran's hearing loss under Table VIa would only result in a 
30 percent rating; accordingly, those criteria are not 
applicable, based on the evidence of record.  

Throughout the appeal period, the assignment of a disability 
rating for hearing impairment is derived by a mechanical 
application of the rating schedule to the designations 
assigned after audiometry evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1993).  The 
veteran, indeed, does not argue that these criteria were 
incorrectly applied.  Rather, he contends that because of the 
erroneous denial and failure to notify him in 1983, he was 
denied the opportunity to appeal at that time, and, thus, no 
VA examination was provided.  He claims that his hearing loss 
had deteriorated from the time of the January 1983 evaluation 
to the date of claim in November 1983.  In addition, he 
contends that he was deprived of VA examinations over the 
succeeding years, which would have showed his increasing 
hearing impairment.  He states that he was denied numerous 
jobs over the years, all due to his hearing loss.  He feels 
that there was clear and unmistakable error (CUE) in that 
determination.

However, because the RO found that the 1983 claim had 
remained open, and, hence, was not final, there is no issue 
of CUE in the 1983 decision.  Nevertheless, it is worth 
pointing out that a breach of the duty to assist cannot 
constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  The Board also observes that during a VA 
hospitalization from September to November 1983, mild 
bilateral sensorineural hearing loss was noted.  After that, 
there is no mention of hearing loss, either in the numerous 
VA treatment records, hospitalizations, and VA examination 
reports, or in connection with the multiple claims the 
veteran submitted over the years, until the claim received in 
April 2002, when the veteran reported a history of hearing 
loss.  While he apparently underwent periods when he did not 
have a job, in July 2002 it was noted that he had been a 
school teacher for the past 15-16 years, and in August 1996, 
he was noted to be a welding teacher and football coach; 
hearing loss was not noted as a difficulty on either 
occasion.  None of the records during this period attribute 
any employment difficulties to hearing loss.  In January 
2003, he reported a history of a slow, steady decline in his 
hearing since service.  

Thus, while the Board realizes that the veteran feels that he 
has not received adequate compensation for his hearing loss 
over the years, it must be pointed out that had he appealed 
the 1983 denial of his claim at the time, and had the appeal 
been granted, and had he continued to pursue increased rating 
claims over the years, it is still speculative to assume that 
higher ratings would have been assigned.  In any event, the 
Board must consider the merits of the veteran's claim in 
light of the relevant law.  In this case, for the reasons 
discussed above, the preponderance of the evidence is against 
the claim for an effective date earlier than January 11, 
2002, for the assignment of a 70 percent rating, the benefit-
of-the-doubt does not apply, and the claim must be denied.  
38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, the Board also finds that, effective 
November 15, 1983, through January 10, 2002, a 30 percent 
rating is warranted for the veteran's bilateral hearing loss; 
to that extent only, the appeal is allowed.  Otherwise, there 
have been no periods of time, since the effective date of 
service connection, during which a different disability 
rating has been warranted.  See Fenderson v. West, 12 
Vet.App. 119 (1999).    








	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than November 15, 1983, for the 
grant of service connection for bilateral hearing loss is 
denied.

An effective date earlier than January 11, 2002, for the 
grant of service connection for tinnitus is denied.  

A 30 percent rating for bilateral hearing loss for the period 
from November 15, 1983, through January 10, 2002, is granted.

An effective date earlier than January 11, 2002, for the 
award of a 70 percent rating for bilateral hearing loss, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


